Citation Nr: 0427650	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for prostatitis.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for premature ventricular contractions.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative disc disease, L3-4, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years; his 
final separation from service was in September 2000.  This 
appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

The veteran provided testimony at a hearing in North Little 
Rock, Arkansas, before the undersigned in March 2004.

The issues of entitlement to initial disability evaluations 
in excess of 10 percent for premature ventricular 
contractions and degenerative disc disease, L3-4, L5-S1, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran brought an appeal to the Board on the issue 
of entitlement to an initial disability evaluation in excess 
of 10 percent for prostatitis.

2.  At the Board hearing in March 2004, prior to the Board 
entering a decision in the appeal, the veteran withdrew the 
issue of entitlement to an initial disability evaluation in 
excess of 10 percent for prostatitis from appellate 
consideration.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to an initial 
disability evaluation in excess of 10 percent for prostatitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).

At the March 2004 Board hearing the appellant and his 
representative informed the undersigned Veterans Law Judge 
that the issue of issue of entitlement to an initial 
disability evaluation in excess of 10 percent for prostatitis 
was being withdrawn.  Therefore, there remain no allegations 
of error of fact or law for appellate consideration regarding 
this matter.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed as to 
the foregoing claim without prejudice.


ORDER

The appeal of the issue of entitlement to an initial 
disability evaluation in excess of 10 percent for prostatitis 
is dismissed.




REMAND

The veteran contends that he is entitled to higher initial 
disability evaluations for his service connected premature 
ventricular contractions and degenerative disc disease.  The 
Board notes that the most recent VA examinations of the 
service connected disabilities were conducted in May 2001.  
Current examinations are necessary in order to properly 
evaluate the veteran's claims.

Additionally, the Board notes that the RO has rated the 
veteran's service-connected back disability under Diagnostic 
Code 5293.  The rating criteria for intervertebral disc 
syndrome under Diagnostic Code 5293 were changed effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Moreover, since that time, the rating criteria for 
the spine have again been amended, effective September 26, 
2003.  See Fed. Reg. 51454-51458 (August 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V).  The RO has not considered the revised rating 
criteria in the veteran's case, and the veteran has not been 
informed of the new rating criteria.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for initial disability 
evaluations in excess of 10 percent for 
premature ventricular contractions and 
degenerative disc disease, L3-4, L5-S1.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
service-connected degenerative disc 
disease.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  The examiner should provide 
the ranges of motion of the veteran's 
lumbosacral spine.  Furthermore, the 
examiner should note whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  If 
radiculopathy is exhibited the examiner 
should identify the nerve affected and 
the extent any paralysis caused by the 
degenerative disc disease.  The examiner 
should obtain from the veteran 
information concerning the frequency of 
any incapacitating episodes caused by 
degenerative disc disease (involving bed 
rest prescribed by a physician and 
treatment by a physician) that he has 
experienced in the past 12 months.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine the current nature and extent 
of his service connected premature 
ventricular contraction.  The claims 
folder must be made available to the 
examiner.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  
The examiner should describe all 
manifestations of the veteran's service 
connected heart condition.  Specifically, 
the examiner should indicate if the 
veteran has episodes of paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia and, if so, the number of 
times these episodes occur per year.  
Also, indicate whether there is permanent 
atrial fibrillation (lone atrial 
fibrillation).  All findings should be 
documented by ECG or Holter monitor test 
results.  If an examination form is used 
to guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims 
for increased ratings for premature 
ventricular contractions and degenerative 
disc disease, L3-4, L5-S1.  Adjudication 
of the back claim should involve 
consideration of the revised rating 
criteria noted above.  Additionally, the 
RO should consider that this case 
involves the initial ratings of the 
veteran's service connected disabilities 
from October 2000 to present and that 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If a 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
includes the revised rating criteria, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



